Citation Nr: 1629122	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Service connection for a concentration disorder, to include as due to an undiagnosed illness. 

2. Service connection for joint pain in the legs and feet, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and March 1988 to March 1992. He had service in the Southwest Asia Theater of operations and received a Southwest Asia Service Medal with Bronze Service Stars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. In October 2010, the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina. 

In December 2013, these claims were remanded for further development. An April 2014 Supplemental Statement of the Case further denied these claims. 


FINDINGS OF FACT

1. The Veteran's symptoms of poor concentration are linked to his existing psychological diagnoses which did not incur in service. These symptoms are also not attributable to any unknown or undiagnosed condition that would entitle the Veteran to the presumption of service connection under Gulf War Syndrome.

2. The weight of the evidence is against finding that the Veteran has any leg, foot or ankle conditions that are related to service. Moreover, the weight of the evidence is against finding that any of these conditions are not attributable to known clinical diagnoses. 


CONCLUSION OF LAW

1. The criteria for service connection for a concentration disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  
2. Leg and ankle pain was not incurred in, or as a result of, service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that he has a concentration disorder and pain in his legs and feet due to serving in the Persian Gulf.  Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e) (1). The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2). The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law. 38 U.S.C.A. § 101(33) (West 2002); 38 C.F.R. § 3.3(i) (2013). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A. Poor Concentration

The Veteran contends that treatment records show in December 1993 he was seen for a psychological exam. There are records of acute medical care dated August 1998 that show complaints for shortness of breath and chest pain that note a report of "a lot of stress". The Veteran argues that these are symptoms of anxiety disorder and that his concentration disorder is a manifestation of this anxiety disorder. 

The Veteran, however, has never been diagnosed with anxiety disorder in service or after service. The Veteran has diagnoses of major depressive disorder, psychotic disorder and delusional disorder and has had psychiatric admissions in November 2010 and February 2011 that were both in the context of frustration over homelessness. The Veteran also has longstanding polysubstance dependence that includes both alcohol and crack cocaine. He had detox through VA in 1995. 

In July 2009, the Veteran had a VA examination where on the MOCA test he had difficulty drawing a cube and putting the numbers on a clock. He missed one on the serial 7's and was unable to repeat two sentences back correctly. He missed two of five items on recall but was oriented to date, month, year, day, place and city. His test score was 23/30 points. The Board notes that any evidence of symptoms of poor concentration would most likely be linked to these above non-service connected diagnoses. 

The Board also notes that there is minimal evidence of a specific concentration disorder. Vocational rehabilitation program records do not show marked difficulties with concentration and show an increase in academic ability and testing performance through classes at the adult learning center. This claim was remanded in January 2014 based on the July 2009 VA examination noted that the Veteran had failed many college courses. The Board wanted to obtain the Veteran's vocational rehabilitation file as the records may be useful in adjudicating the claim. In January 2014, the Veteran received a denial from VA for vocational rehabilitation benefits. In March 2012, the Veteran received a letter from VA that indicated his Vocational Rehab program continues in interrupted status because he had not provided vocational exploration information or participated in substance abuse treatment. There are also notes of the Veteran's rehab counselor from October 2011 and November 2011 indicating discussions with the Veteran about completing his application for the program. Additionally, numerous correspondences (including almost one hundred e-mails) between the Veteran and vocational rehab were obtained by the Board as well as vocational testing and assessments from 2005 and 2007. Specific to the remand inquiry, there was a vocational testing and assessment conducted in February 2007 that indicates an increased academic ability over the previous two years (his previous testing was in 2004) through the adult learning center. Based on that testing, the Veteran reads at the 12th grade level and can performs in math roughly at the 10th grade level. 

In April 2009 the Veteran reported to his vocational rehab counselor that he was having trouble in two of his four courses but mostly because of difficulties getting to the classes on public transportation. None of the contact reports from vocational rehab counselors show any complaints of difficulty with concentration. Moreover, the vocational rehabilitation assessments indicate that the Veteran is unable to stand for long periods of time but do not report any need for accommodations due to difficulties with concentration or attention. 

The Board concludes that the Veteran's symptoms of poor concentration are linked to his existing psychological diagnoses which did not start in service, nor are they otherwise related to service. Moreover, the Board notes that there is also minimal evidence of symptoms of poor concentration. These symptoms are also not attributable to any unknown or undiagnosed condition that would entitle the Veteran to the presumption of service connection under Gulf War Syndrome. Based on the above, the requirements for service connection have not been met on either a direct of presumptive basis. 

B. Leg and Ankle Pain

The Veteran is currently service connected for bilateral knee patella femoral syndrome and for familial tremor. He asserts that joint pain in his legs and feet are a result of military activities that caused similar pain in his knees. Specifically, he reports that in the 1980s while serving in Iraq, he developed bilateral ankle pain that required treatment at a medical clinic. 

At present, he asserts that he will get bilateral ankle pain around four times a year lasting for about 3-4 days. He indicates there is no swelling and locking and that it is felt in the lateral right ankle and the anterior and medial left ankle. He reports no weight bearing problems with the ankle and is unable to think of any triggers for the ankle pain when present. He also reports that he gets toe cramps one to two times a year. When he does have the sporadic ankle pains, there are no associated generalized body symptoms. He reported that he had a right ankle fracture and surgery in 2007 from sky-diving and did not lose any time from work for the insertion of an ankle pin. The Veteran denies pain in his feet. 

A review of the service treatment records, however, shows no reports of ankle, leg or foot pain in service. There is no indication that the service records are incomplete.  The weight of the evidence is against finding direct service connection for these conditions based on them not having occurred in service. 

The weight of the evidence is also against finding presumptive service connection for Gulf War Syndrome because these conditions are all attributable to known diagnoses. In July 2009 the VA examiner concluded that the Veteran's ankle symptoms were of known disease or common symptoms in a normal population without any significant underlying disease. The VA examiner in March 2014 noted that it is at least as likely the ankle complaints are attributable to a known underlying clinical problem which is "aches and pains". The VA examiner noted that service treatment records are silent for ankle problems. The examiner noted these complaints are subjective and that the Veteran had a normal examination. The VA examiner noted that the only ankle diagnosis is post right ankle ORIF which was not service related and resulted from a sky-diving accident in 2007. 

The Veteran's hallux valgus and pes planus conditions are also known clinical diagnoses and the weight of the evidence shows that they are not related to service. Moderate, asymptomatic pes planus was noted at the Veteran's March 1982 induction examination. The VA examiner noted that the Veteran has had hallux valgus in the past and pes planus currently. The examiner opined that it is less likely the flat feet were incurred in service because it is a genetic condition, asymptomatic and also a known clinical diagnosis. The pes planus is asymptomatic because it is not associated with intermittent ankle complaints. The Veteran also reported he has never worn orthotics. At a previous July 2009 VA exam, the examiner noted that the Veteran had a flat arch.   

The Veteran also had a right foot x-ray in December 2009 that showed a mild metatarsus varus with hallux valgus. At a previous July 2009 VA exam, the examiner noted that the Veteran had mild valgus alignment bilaterally of the Achilles tendon but normal inversion of the heel when toe-walking. The 2014 VA examiner noted that the Veteran has no current symptoms related to a hallux valgus and an overall normal foot exam.  

The Veteran's report of neurological pain in his feet is also attributable to a known diagnosis and not connected to service. The Veteran reported to the neurologist he had burning pain in his feet for 20 years. The Veteran had a neurology diagnosis in February 2014 of mild left deep peroneal motor neuropathy and mild right tibial motor neuropathy with no significant peripheral sensory neuropathy. The examiner also notes that it is less likely or not that peroneal motor neuropathy was caused by exposure during gulf war. The motor neuropathy can be attributable to a known underlying diagnosis and that would be secondary to chronic alcohol consumption. 

The weight of the evidence is against finding that the Veteran has any leg, foot or ankle conditions that are related to service. Moreover, the weight of the evidence is against finding that any of these conditions are not attributable to known clinical diagnoses. 

The Board also considered the possibility that the foot, ankle or leg pain could be considered to be arthritis. Presumptive service connection for arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1992 discharge.  As for a continuity of symptomatology between the diabetes and service, diabetes was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. VA Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in letters dated April 2009 and June 2009, prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's psychological and joint conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In light of the above development, there has been substantial compliance with the Board's prior remand directives.




ORDER

Service connection for concentration disorder is denied. 

Service connection for leg, ankle and foot pain disability is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


